
	

113 HR 5774 IH: No Social Security Numbers and Benefits for Illegal Aliens Act of 2014
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5774
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2014
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit the assignment of social security account
			 numbers to certain individuals seeking employment in the United States,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the No Social Security Numbers and Benefits for Illegal Aliens Act of 2014.
		2.Prohibition on assignment of social security account numbers to certain individuals seeking
			 employment in the United StatesSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended by adding at
			 the end the following:
			
				(iv)Notwithstanding clause (i), the Commissioner of Social Security may not assign a social security
			 account number to any individual who—
					(I)the Secretary of Homeland Security has determined has been authorized to be employed in the United
			 States in accordance with the Department of Homeland Security memorandum
			 dated November 20, 2014 with the subject line Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as
			 Children and with Respect to Certain Individuals Who Are the Parents of
			 U.S. Citizens or Permanent Residents; and
					(II)would not be so authorized but for such Department of Homeland Security memorandum..
		3.Prohibition on payment of title II benefits
			(a)Fully insured and currently insured individualsSection 214(c)(1) of the Social Security Act (42 U.S.C. 414(c)(1)) is amended by striking subclause (I) or (III) of section 205(c)(2)(B)(i) and inserting subclause (I) or (III) of clause (i) of section 205(c)(2)(B) and clause (iv) of such section.
			(b)Disability benefitsSection 223(a)(1)(C)(i) of the Social Security Act (42 U.S.C. 423(a)(1)(C)(i)) is amended by
			 striking subclause (I) or (III) of section 205(c)(2)(B)(i) and inserting subclause (I) or (III) of clause (i) of section 205(c)(2)(B) and clause (iv) of such section.
			4.Denial of credit toward benefits for earnings from unauthorized work
			(a)In generalSection 214 of the Social Security Act (42 U.S.C. 414) is amended by adding at the end the
			 following:
				
					(d)
						(1)No quarters of coverage shall be credited for purposes of this section or section 223(a)(1)(A) for
			 any calendar year in the case of any individual if—
							(A)on the last day of such year, such individual is not a citizen or national of the United States,
			 and
							(B)the Secretary of Homeland Security determines, pursuant to paragraph (2), that such individual was
			 not authorized to be employed in the United States during any portion of
			 such calendar year.
							(2)
							(A)The Secretary of Homeland Security shall enter into an agreement with the Commissioner to provide,
			 in a form and manner specified by the Commissioner, such information as
			 the Commissioner determines necessary to carry out the limitations on
			 crediting quarters of coverage for years under paragraph (1).
							(B)For the purpose of carrying out the Secretary’s duties under subparagraph (A), the Secretary of
			 Homeland Security shall, in consultation with the Commissioner, develop
			 and maintain the following information:
								(i)The name, social security account number, and date of birth of each individual who is authorized by
			 the Secretary of Homeland Security or the Secretary of State to be
			 employed in the United States.
								(ii)The date on which each such authorization is granted.
								(iii)The date on which each such authorization is revoked or terminated.
								(iv)The date of naturalization for each individual who becomes a naturalized citizen of the United
			 States.
								(C)The information provided to the Commissioner under subparagraph (A) relating to years in which an
			 individual was not authorized to be employed in the United States during
			 any portion of a year shall be the final determination of the Secretary of
			 Homeland Security after an opportunity for review or appeal under
			 procedures which shall be established by the Secretary of Homeland
			 Security and shall not be reviewable by the Commissioner.
							(3)Paragraph (1) shall not apply with respect to an individual who was assigned a social security
			 account number prior to the date of the enactment of the No Social Security Numbers and Benefits for Illegal Aliens Act of 2014.
						.
			(b)Disregard of earnings for years for which no quarter of coverage may be creditedSection 215(e) of such Act (42 U.S.C. 415(e)) is amended—
				(1)by striking and at the end of paragraph (1);
				(2)by striking the period at the end of paragraph (2) and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(3)in computing the average indexed monthly earnings of an individual, there shall not be counted any
			 annual wages or self-employment income for any year for which no quarter
			 of coverage may be credited to such individual as a result of the
			 application of section 214(d)(1).
						.
				(c)Transmission of information from Commissioner to SecretarySection 205(c)(2) of such Act (42 U.S.C. 405(c)(2)) is amended by adding at the end the following
			 new subparagraph:
				
					(I)The Commissioner and the Secretary of Homeland Security shall enter into an agreement to establish
			 a system to transmit to the Secretary of Homeland Security any social
			 security account number assigned to an individual after the date of the
			 enactment of the No Social Security Numbers and Benefits for Illegal Aliens Act of 2014, and other identifying information relating to such individual, in any case in which such
			 individual is not a citizen or national of the United States at the time
			 of the assignment of such number to such individual. The Secretary of
			 Homeland Security shall incorporate such number and other identifying
			 information into all records of the Department of Homeland Security
			 maintained with respect to such individual.
					.
			(d)Effective dates
				(1)Section 214(d)(1) of the Social Security Act (added by subsection (a)) shall be effective with
			 respect to quarters of coverage credited for calendar years commencing
			 after the date on which the Secretary of Homeland Security and the
			 Commissioner certify, by publication in the Federal Register, that the
			 system for developing and maintaining information pursuant to section
			 214(d)(2)(B) of the Social Security Act (added by subsection (a)) is
			 operational.
				(2)The Commissioner of Social Security and the Secretary of Homeland Security shall enter into the
			 agreement described in section 205(c)(2) of the Social Security Act (added
			 by subsection (c)) not later than 180 days after the date of the enactment
			 of this Act.
				
